—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered January 3, 1994, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the trial court’s conclusion, the use of a showup identification procedure in this case was proper and not unduly suggestive (see, People v Duuvon, 77 NY2d 541; People v Smith, 203 AD2d 396). Therefore, the court’s failure to conduct an independent source hearing did not deprive the defendant of due process or deny him a fair trial as the complainant’s in-court identification was admissible.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.